DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that the Athsani reference does not disclose or suggest all of the recitals of amended claim 1. The Examiner respectfully disagrees.
Athsani discloses a database in memory that stores a map structure of an online tournament, wherein the map structure assigns one or more of a collection of digital content streams from a content provider to each slot within a predetermined plurality of slots arranged in one or more tiers. For example, Athsani discloses a database that stores events/topics/subject/people of a plurality of multimedia content streams from a generating user provider, the events/topics/subject/people includes a bronze, silver, gold and platinum users arranged in one or more tiers; see at least paragraphs 0051, 0059, 0091, 101, 0124, 0154 and 0184. Further, Figs 12-13 shows media feeds arranged in tiers, i.e. 340. Furthermore, Fig. 15 shows one example of a live tournament with multiple players and multiple views 
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 9, 12, 20 and 23 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-7, 12-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Athsani (US 2009/0148124) in view of Paradise (US 2017/0266552).
Regarding claim 1, Athsani discloses a system for providing mapped views of digital content, the system comprising:
a database in memory that stores a map structure of an online tournament, wherein the map structure assigns one or more of a collection of digital content streams from a content provider to each slot within a predetermined plurality of slots arranged in one or more tiers (a database that stores events/topics/subject/people of a plurality of multimedia content streams from a generating user provider, the events/topics/subject/people includes a bronze, silver, gold and platinum users arranged in one or more tiers; see at least paragraphs 0051, 0059, 0091, 101, 0124, 0154 and 0184. Further, Figs 
a communication interface that receives a browsing request from a spectator device over a communication network, wherein the browsing request pertains to the collection of digital content streams associated with the online tournament (an event media engine and DVR module that receives a browsing request from a consuming user device over a communication network, the browsing request related to the plurality of multimedia content streams; see at least Fig. 15 and paragraphs 0051, 0058, 0145, 0160-0161 and 0163); and
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor:
generates a mapped view of the requested collection, wherein the mapped view illustrates the predetermined plurality of slots arranged in the tiers in accordance with the stored map structure of the online tournament (generating a plurality of smaller windows that indicate the browsing request related to the plurality of multimedia content streams, the smaller windows illustrates a point of interest that the bronze, silver, gold and platinum users are arranged in the one or more tiers in accordance with the events/topics/subjects/people; see at least Fig. 15 and paragraphs 0051, 0073, 0091, 0124 and 0160),
evaluates information regarding browsing activity by the spectator device within the generated mapped view to identify when the spectator device selects one of the illustrated slots (obtaining feedback regarding browsing a wish list by the device within the plurality of smaller windows to identify when the device selects sponsorship level; see at least paragraphs 0091-0092, 0124 and 0160), and

	Athsani discloses wherein each slot is associated with a match, as above, but is not clear about each content stream is associated with one or more perspectives of the match by one or more players participating in a match.
	Paradise discloses a synchronization model for virtual tournaments, such as an eSport tournament; see at least paragraph 0021 and discloses content streams are associated with one or more perspectives of the match by one or more players participating in a match; enabling live tournament including streaming of each player’s gameplay and real-time comparison between players, the games are done using a bracket structure; see at least paragraphs 0021, 0026-0027 and 0070-0072.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Athsani by the teachings of Paradise by having the above missing limitation so to be able to be able to synchronizing online video games between players; see at least the Abstract.
	
	
Regarding claim 2, Athsani in view of Paradise disclose the system of claim 1, wherein at least one of the slots of the generated mapped view is initially associated with a live digital content stream scheduled for a future time, and wherein the processor updates the generated mapped view with a link to the live digital content stream when the live digital content stream is made available (the sponsorship level of the generated windows is initially associated with a live multimedia content stream broadcasted based on a setting on a timer control and the processor adds a hyperlink to the plurality of windows of 

Regarding claim 3, Athsani in view of Paradise disclose the system of claim 1, wherein the browsing activity by the spectator device is indicative of a request for a preview of the selected slot, and wherein the launched digital content stream is played in a preview window (the browsing of the wishlist by the device is indicative of a request for a thumbnail of the selected sponsorship level and the clicking and dragging the stream indicating interest is played in a viewing window; see at least paragraphs 0058, 0073, 0095, 0100-0101, 0124 and 0160).

Regarding claim 4, Athsani in view of Paradise disclose the system of claim 1, wherein the communication interface further receives feedback from the spectator device at a point in time during play of the launched digital content stream, and the processor updates the generated mapped view with a marking indicative of the received feedback at the point in time (the event media engine and DVR module receives real-time feedback from the device in real-time during play of the clicked and dragged stream of interest in the window and the processor selects a rank to the received real-time feedback in real-time by adding it to the plurality of the smaller windows; see at least Fig. 15, and paragraphs 0066, 0092, 0101 and 0118).

Regarding claim 5, Athsani in view of Paradise disclose the system of claim 4, wherein the received feedback is a selection from a menu of feedback types, the menu being presented in conjunction with the play of the launched digital content stream (the received real-time feedback is a selection from modalities of text, speck, non-speech audio, graphics, animation, photos, video, vibration signals, and temperature variations; the modalities being displayed along with the play of the clicked 

Regarding claim 6, Athsani in view of Paradise disclose the system of claim 5, wherein the feedback types in the menu include one or more emojis (the modalities of text, speech, non-speech audio, graphics, animation, photos, video, vibration signals, and temperature variations include graphics which are stars; see at least figure 15 and paragraph 0066).

Regarding claim 7, Athsani in view of Paradise disclose the system of claim 1, wherein the communication interface further receives metadata regarding an in-stream event of one of the digital content streams, and the processor further updates the generated mapped view with an indicator of the in-stream event based on the received metadata (the event media engine and DVR module receives metadata of an appropriate advertisement content  placed in the stream indicating interest, and the processor adds the plurality of smaller windows with a location of the appropriate advertisement content based on the received metadata; see at least paragraphs 0072-0074, 0082 and 0106).

Claim 12 is rejected on the same grounds as claim 1.
	Claim 13 is rejected on the same grounds as claim 2.
	Claim 14 is rejected on the same grounds as claim 3.
	Claim 15 is rejected on the same grounds as claim 4.
	Claim 16 is rejected on the same grounds as claim 5.
	Claim 17 is rejected on the same grounds as claim 6.
	Claim 18 is rejected on the same grounds as claim 7.
	Claim 23 is rejected on the same grounds as claim 1.

Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Athsani in view of Paradise and further in view of Schnurr (US 2017/0061314).
Regarding claim 8, Athsani in view of Paradise disclose the system of claim 1, wherein one or more markings corresponding to the in-stream events are added to the generated mapped view and discloses the launched digital content stream (Athsani; as above, see at least Fig. 15) but are not clear about making a prediction about a digital content stream based on one or more in-stream events.
Schnurr discloses the above missing imitation; predicting an outcome of a play about the live broadcasting event; see at least paragraphs 0083 and 0086.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Athsani in view of Paradise by the teachings of Schnurr by having the above limitation so to be able to output prediction for an upcoming aspect of a live action event; see at least the Abstract.

	
Regarding claim 9, Athsani in view of Paradise and further in view of Schnurr disclose the system of claim 8, wherein the communication interface sends a notification to another spectator device regarding the prediction, wherein the other spectator device is not currently accessing the launched digital content stream (Schnurr; see at least paragraph 0060).

Regarding claim 10, Athsani in view of Paradise and further in view of Schnurr disclose the system of claim 8, wherein the prediction pertains to a winner of a match associated with the launched digital content stream, and wherein the communication interface sends a notification to another player device that is slotted to play against the predicted winner in a next tier (they system of Schnurr predicts a probability of a goal being scored based on a game state derived from the live event such as score 

Regarding claim 11, Athsani in view of Paradise and further in view of Schnurr disclose the system of claim 8, wherein the prediction is further based on stored historical data, and further comprising updating the historical data regarding the prediction (Schnurr; see at least paragraphs 0041, 0043, 0054, 0076 and 0111).
	
	Claim 19 is rejected on the same grounds as claim 8.
	Claim 20 is rejected on the same grounds as claim 9.
	Claim 21 is rejected on the same grounds as claim 10.
	Claim 22 is rejected on the same grounds as claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ninoles et al. (US 9,968,856) discloses systems and methods of video game streaming with interactive overlay and additional data; see at least the Abstract.
GONZALES, II, (US 2020/0094149) discloses system and method for streaming electronic sports; see at least the Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426